

CREDIT AGREEMENT
 
BY THIS CREDIT AGREEMENT (together with any amendments or modifications, the
"Agreement"), entered into as of September 15, 2005 by and between KNIGHT
TRANSPORTATION, INC., an Arizona corporation (the "Borrower"), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (the "Lender"), in consideration of the mutual
promises herein contained and for other valuable consideration, the parties
hereto do agree as follows:
 
RECITALS
 
A. The Borrower has asked the Lender to provide a revolving credit facility (the
"RLC Facility") in the maximum principal amount of $25,000,000.00 to the
Borrower for working capital purposes, of which an amount up to the Letter of
Credit Commitment may be applied to the issuance of one or more Letters of
Credit.
 
B. The Lender is willing to extend such credits to the Borrower on the terms and
subject to the conditions herein set forth.
 
C. Effective as of the delivery of this Agreement, the Credit Agreement dated
April 6, 2001 among the Borrower, Wells Fargo Bank, National Association, as
administrative agent and the banks party thereto (the "Prior Agreement") will be
terminated and replaced by this Agreement.
 
Accordingly, the Borrower and the Lender agree as follows:
 
ARTICLE 1  
 
DEFINITIONS
 
Section 1.1  Defined Terms. Although terms may be defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
meanings specified below:
 
"Affiliate" shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
 
"Agreement" shall mean this Credit Agreement, as amended or modified from time
to time.
 
"Applicable Interest Rate" with respect to a given Borrowing shall mean the
interest rate in effect for that Borrowing as determined pursuant to Section 2.8
herein.
 
"Applicable Margin" shall mean the following:
 
LIBOR
Base Rate
Borrowing
Borrowing
62.5 basis points
0 basis points




"Average Adjusted Daily Undrawn Balance" shall equal the average daily unused
amount of the Commitment during the preceding calendar quarter. For this
purpose, the Letter of Credit Balance shall be deemed to be a use of the
Commitment.
 
"Base Rate" shall mean the Prime Rate.
 
"Base Rate Borrowing" shall mean a Borrowing bearing interest at a rate
determined by reference to the Base Rate.
 
"Board" shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
"Borrower" shall mean KNIGHT TRANSPORTATION, INC., an Arizona corporation.
 
"Borrowing" shall mean an outstanding principal amount of the Revolving Loan as
to which a single Interest Period is in effect and with respect to which a
single Applicable Interest Rate applies.
 
"Borrowing Notice" shall mean a notice given pursuant to Section 2.3, as therein
described.
 
"Business Day" shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of Arizona or in the State of California) on which
commercial banks are open for business in Phoenix, Arizona; provided, however,
that, when used in connection with a LIBOR Borrowing, the term "Business Day"
shall exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.
 


--------------------------------------------------------------------------------



"Capital Lease" shall mean any lease of any property (whether real, personal or
mixed) required by GAAP to be accounted for as a capital lease on the balance
sheet of the lessee.
 
"Capital Lease Obligations" of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 
A "Change in Control" shall be deemed to have occurred if, after the date
hereof, (a) any person or group (within the meaning of Rule 13d-3, as in effect
on the date hereof, promulgated by the SEC under the 1934 Act), shall acquire,
directly or indirectly, beneficially or of record, shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; (b) a majority of the seats (other
than vacant seats) on the board of directors become occupied by persons not
members of said board on the date hereof that were neither (i) nominated by the
board of directors of the Borrower, nor (ii) appointed by directors so
nominated; or (c) any person or group shall otherwise directly or indirectly
Control the Borrower.
 
"Closing Date" shall mean the date of the first Credit Event hereunder.
 
"Code" shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.
 
"Commitment" shall mean the commitment of the Lender as to the Facility
hereunder, as such Commitment may be permanently terminated or reduced from time
to time pursuant to Section 2.10. The Commitment shall fully, automatically and
permanently terminate on the RLC Maturity Date.
 
"Commitment Fee" shall have the meaning assigned to such term in Section 2.6(a).
 
"Control" shall mean the power to direct or cause the direction of the
management or policies of a person, whether through rights of ownership under
voting securities, under contract or otherwise, and "Controlling" and
"Controlled" shall have meanings correlative thereto.
 
"Credit Event" shall have the meaning given such term in Article IV.
 
"Default Rate" shall mean a rate per annum (computed as provided in Section
2.8(b)) equal to the Base Rate plus three percent (3%) and changing in
conformity with each change in the Base Rate.
 
"Designated Officer" shall mean any of the Chairman of the Board, President, any
Vice President, the Chief Financial Officer, and the Chief Accounting Officer of
the Borrower.
 
"Dollars" or "$" shall mean lawful money of the United States of America.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 


--------------------------------------------------------------------------------



"ERISA Affiliate" shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.
 
"ERISA Liabilities" shall mean at any time the minimum liability with respect to
Plans that would be required to be reflected at such time as a liability on the
consolidated balance sheet of the Borrower under GAAP.
 
"Event of Default" shall have the meaning assigned to such term in Article VII.
 
"Existing Letters of Credit" shall mean the letters of credit outstanding on the
Closing Date issued under the Prior Agreement, which letters of credit are
listed on Schedule 2A.5 attached hereto.
 
"Facility" shall mean the RLC Facility.
 
"Fees" shall mean the Commitment Fee and all other fees and charges, if any,
(other than interest) payable hereunder or otherwise payable in connection with
the Facility.
 
"Financial Covenants": See Section 5.11.
 
"Financial Officer" of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
 
"GAAP" shall mean generally-accepted accounting principles in the United States.
 
"Governmental Authority" shall mean any federal, state, tribal, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.
 
"Guarantee" of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the "Primary Obligor") in any
manner, whether directly or indirectly, and including without limitation any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness, or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the Primary Obligor so as
to enable the Primary Obligor to pay such Indebtedness; provided, however, that
the term Guarantee shall not include endorsements for collection or deposit, in
either case in the ordinary course of business.
 
"Guaranties", each a Guaranty, shall have the meaning given such term in Section
2.19.
 
"Guarantors," each a "Guarantor," shall mean each Subsidiary of Borrower.
 


--------------------------------------------------------------------------------



"Indebtedness" of a Person shall mean each of the following (without
duplication) that, individually, is in excess of $100,000.00 in outstanding
amount (in Dollars or the equivalent at market exchange rates) on the date such
obligation is incurred: (a) obligations of that Person to any other Person for
payment of borrowed money, (b) Capital Lease Obligations, (c) notes and drafts
drawn or accepted by that Person payable to any other Person, whether or not
representing obligations for borrowed money (but without duplication of
indebtedness for borrowed money), (d) any obligation for the purchase price of
property the payment of which is deferred for more than one year or evidenced by
a note or equivalent instrument, (e) Guarantees of Indebtedness of third
parties, and (f) a recourse or non-recourse payment obligation of any other
Person that is secured by a Lien on any property of the first Person, whether or
not assumed by the first person, up to the fair market value (from time to time)
of such property (absent manifest evidence to the contrary, the fair market
value of such property shall be the amount determined under GAAP for financial
reporting purposes).
 
"Information" shall have the meaning defined in Section 8.17 hereof.
 
"Interest Payment Date" shall mean (a) with respect to a Base Rate Borrowing,
the first day of each month in arrears, and (b) with respect to any LIBOR
Borrowing, the last day of the Interest Period applicable thereto and, in the
case of a LIBOR Borrowing with an Interest Period of more than three months'
duration (if at any time made available under this Agreement), each day that
would have been an Interest Payment Date for such Borrowing had successive
Interest Periods of three months' duration been applicable to such Borrowing
and, in addition, (c) each of (i) the date of any conversion of a Borrowing with
or to a Borrowing of a different Type, (ii) the date of prepayment of a
Borrowing, and (iii) the RLC Maturity Date.
 
"Interest Period" shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months thereafter, as
the Borrower may elect, or, if earlier, on the RLC Maturity Date and (b) as to
any Base Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the RLC Maturity Date, the date such Borrowing is converted to a
Borrowing of a different Type in accordance with Section 2.11 or the date of
repayment or prepayment of such Borrowing in accordance with Section 2.5 or
2.12; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of LIBOR Borrowings only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
 
"Lender" shall mean WELLS FARGO BANK, NATIONAL ASSOCIATION.
 
"Letter of Credit Balance" shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time plus (b) the
aggregate amount which has been drawn under Letters of Credit but for which the
Lender has not been reimbursed by the Borrower.
 
"Letter of Credit Commitment" shall mean $25,000,000.00.
 
"Letter of Credit Disbursement" shall mean any payment or disbursement made by
the Lender under or pursuant to a Letter of Credit.
 


--------------------------------------------------------------------------------



"Letters of Credit" shall mean letters of credit issued by the Lender for the
account of the Borrower pursuant to Article IIA as well as the Existing Letters
of Credit.
 
"Leverage" shall mean the sum of the Borrower's current liabilities and
non-current liabilities less its Subordinated Debt, divided by the sum of its
total stockholders' equity plus its Subordinated Debt, less its intangible
assets, all as determined at fiscal quarter end.
 
"LIBOR Borrowing" shall mean a Borrowing bearing interest at a rate determined
by reference to the LIBOR Rate.
 
"LIBOR Rate" shall mean, with respect to any LIBOR Borrowing for any Interest
Period, the average of the interest rate per annum equal to the composite London
interbank offered rate for Dollar deposits approximately equal in principal
amount to such LIBOR Borrowing and for a maturity comparable to such Interest
Period for delivery on the first day of the Interest Period, adjusted for
reserve requirements.
 
"Lien" shall mean any mortgage, pledge, security interest or similar lien.
 
"Loans" shall mean the loan made available by the Lender to the Borrower, in the
form of the Revolving Loan under the RLC Facility.
 
"Loan Documents" shall mean this Agreement, the Note, the Guaranties and all
other documents, instruments and agreements of every kind and description at any
time undertaken by any Person for the benefit of the Lenders in connection with
the Loans.
 
"Margin Stock" shall have the meaning given such term under Regulation U.
 
"Maximum RLC Commitment" shall mean $25,000,000.00.
 
"Multiemployer Plan" shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code) is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.
 
"1934 Act" shall mean the United States Securities Exchange Act of 1934, as
amended.
 
"Note" shall mean a revolving credit note of the Borrower executed and delivered
as provided in Section 2.7 as such Note might be amended, modified, extended and
restated from time to time.
 
"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
"Permitted Lien" shall mean a Lien permitted under Section 6.1.
 
"Person" shall mean any natural person (whether or not acting in a
representative capacity), corporation, limited liability company, business
trust, joint venture, association, sole proprietorship, partnership or
government, or any agency or political subdivision thereof.
 


--------------------------------------------------------------------------------



"Plan" shall mean any pension plan (other than a Multiemployer Plan) that is (1)
a qualified plan under Section 401(a) of the Code, (ii) subject to the
provisions of Title IV of ERISA or Section 412 of the Code and (iii) maintained
for employees of the Borrower or any ERISA Affiliate.
 
"Potential Default" shall mean any act, event or condition which upon notice,
lapse of time or both would constitute an Event of Default.
 
"Prime Rate" shall mean at any time the rate of interest per annum most recently
announced within the Lender at its principal office in San Francisco as its
prime rate, with the understanding that the prime rate of the Lender is one of
its base rates and serves as the basis upon which effective rates of interest
are calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as the Lender may designate; each change in the Prime Rate shall be
effective on the date such change is announced within the Lender.
 
"Prior Agreement": See Recital C.
 
"Quarterly Certificate" shall mean that Quarterly Compliance Certificate in the
form of Exhibit "E".
 
"Quick Ratio" shall mean the sum of the Borrower's unrestricted cash,
unrestricted marketable securities, net accounts receivable and income tax
receivable convertible into cash, divided by the sum of total current
liabilities, the RLC Balance and the Letter of Credit Balance, all as determined
at the end of each fiscal quarter.
 
"Redeployment Loss": See Section 2.15.
 
"Regulation D" shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
"Regulation T" shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
"Regulation U" shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
"Regulation X" shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
"Reportable Event" shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).
 
"Revolving Loan" shall mean the revolving line of credit loans made available by
the Lender to the Borrower pursuant to Article II. The Revolving Loan shall be
composed of one or more LIBOR Borrowings and/or Base Rate Borrowings.
 


--------------------------------------------------------------------------------



"RLC Balance" means the outstanding aggregate principal amount of all
Borrowings.
 
"RLC Commitment" shall mean the Maximum RLC Commitment.
 
"RLC Facility": See Recital A, which Facility consists of the Revolving Loan and
the Letters of Credit.
 
"RLC Maturity Date" shall mean September 30, 2007.
 
"SEC" shall mean the United States Securities and Exchange Commission.
 
"Subsidiary" of a Person shall mean any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
stock entitled to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person, by one or more of the other Subsidiaries of that Person, or by any
combination thereof.
 
"Subordinated Debt" shall mean Indebtedness of the Borrower whose payment is
subordinated in writing to the payment of the Loans and the other obligations of
the Borrower under this Agreement, to the satisfaction of the Lender.
 
"Termination" shall mean the payment in full of the principal amount of all
Loans, all accrued interest thereon and all fees with respect thereto, coupled
with termination of the Facility and all other obligations (if any) of the
Lender to advance funds or extend credit to or for the benefit of the Borrower
pursuant to this Agreement.
 
"Termination Date" shall mean the date of the occurrence of the last event to
occur required for Termination to occur.
 
"Type," when used in respect of any Borrowing, shall refer to the rate by
reference to which interest on such Borrowing is determined. For purposes
hereof, "rate" shall mean the LIBOR Rate or the Base Rate.
 
"Wells Fargo" shall mean Wells Fargo Bank, National Association.
 
Section 1.2  Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of this Agreement,
and Exhibits and Schedules to this Agreement, unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP as in
effect in the United States of America from time to time; provided, however,
that, for purposes of determining compliance with any covenant set forth in
Article VI, such terms shall be construed in accordance with GAAP as in effect
on the date of this Agreement.



--------------------------------------------------------------------------------


 
ARTICLE 2  
 
THE RLC FACILITY
 
Section 2.1  The RLC Commitment.
 
(a)  Subject to the terms and conditions herein set forth, the Lender agrees to
make advances of its Revolving Loan to the Borrower, at any time and from time
to time on and after the date hereof and until the RLC Maturity Date, in an
aggregate principal amount at any time outstanding not to exceed the RLC
Commitment, subject, however, to the conditions that at no time shall the
outstanding aggregate principal amount of all Borrowings pursuant to the
Revolving Loan, together with the Letter of Credit Balance, exceed the Maximum
RLC Commitment. The RLC Commitment may be terminated or reduced from time to
time pursuant to Section 2.10. Within the foregoing limits, the Borrower may
borrow, pay or prepay and reborrow hereunder, on and after the date hereof and
prior to the RLC Maturity Date, subject to the terms, conditions and limitations
set forth herein.
 
(b)  Each advance of the proceeds of the Revolving Loan shall constitute a
single Borrowing. Each LIBOR Borrowing shall be in a principal amount which is
an integral multiple of $100,000.00 and not less than $1,000,000.00 (or, if
less, a principal amount equal to the remaining balance of the available RLC
Commitment).
 
Section 2.2  [Intentionally left blank].
 
Section 2.3  Procedures for Borrowings Under the RLC Facility.
 
(a)  Each advance under the Revolving Loan shall be a single LIBOR Borrowing or
a single Base Rate Borrowing, as the Borrower may request. Borrowings of more
than one Type may be outstanding at the same time; provided, however, that (i)
the Borrower shall not be entitled to request any Borrowing which, if made,
would result in an aggregate of more than five (5) separate LIBOR Borrowings
being outstanding under the Revolving Loan at any one time and (ii) each LIBOR
Borrowing shall be in a principal amount which is an integral multiple of
$100,000.00 and not less than $1,000,000.00. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.
 
(b)  In order to request a Borrowing, the Borrower shall give to the Lender
written or telecopy notice (or telephone notice confirmed in writing on the same
Business Day) in the form of Exhibit "B" (a "Borrowing Notice") not later than
9:00 a.m., California time, (a) in the case of a LIBOR Borrowing, three (3)
Business days before a proposed Borrowing and (b) in the case of a Base Rate
Borrowing, on the day of a proposed Borrowing. Each Borrowing Notice shall be
irrevocable and shall in each case specify (i) whether the Borrowing then being
requested is to be a LIBOR Borrowing or a Base Rate Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day) and the amount thereof; (iii) if
such Borrowing is to be a LIBOR Borrowing, the Interest Period with respect
thereto; and (iv) if such Borrowing is to reborrow all or any part of any
outstanding Borrowing, the identity and amount of such Borrowing that the
Borrower requests to be refinanced. If no election as to the Type of Borrowing
is specified in any Borrowing Notice, then the requested Borrowing shall be a
Base Rate Borrowing. If no Interest Period with respect to any LIBOR Borrowing
is specified in any Borrowing Notice, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration. Subject to Section 2.11, if
the Borrower shall not have given notice in accordance with this Section of its
election to reborrow a LIBOR Borrowing prior to the end of the Interest Period
in effect for such Borrowing, then the Borrower (unless such Borrowing is repaid
at the end of such Interest Period) shall be deemed to have given notice of an
election to reborrow such Borrowing with a Base Rate Borrowing.



--------------------------------------------------------------------------------


 
Section 2.4  Revolving Loan. The Revolving Loan shall be made as part of a
Borrowing made by the Lender.
 
Section 2.5  Reborrowings. Subject to Section 2.11, the Borrower may reborrow
all or any part of any Borrowing with a Borrowing of the same or a different
Type made pursuant to Section 2.3, subject to the conditions and limitations set
forth herein and elsewhere in this Agreement. Any Borrowing or part thereof so
reborrowed or combined shall be deemed to have been repaid in accordance with
Section 2.7 with the proceeds of a new Borrowing hereunder, and the proceeds of
the new Borrowing (except to the extent, if any, they exceed the principal
amount of the Borrowing(s) being reborrowed) shall not be disbursed to the
Borrower.
 
Section 2.6  Fees.
 
(a)  The Borrower agrees to pay to the Lender (i) quarterly in arrears for each
calendar quarter ending each March 31, June 30, September 30 and December 31, on
the last Business Day of each calendar quarter, commencing September 30, 2005
and (ii) on the date on which the RLC Commitment shall be terminated as provided
herein, for the period from the end of the preceding calendar quarter to the
date of such termination, a commitment fee (the "Commitment Fee") at a rate per
annum equal to 6.25 basis points (.0625%) on the Average Adjusted Daily Undrawn
Balance during the preceding calendar quarter (or shorter period (1) commencing
with the date hereof or (2) ending with the RLC Maturity Date or any other date
on which the Commitment shall be terminated). The Commitment Fee shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. The Commitment Fee shall commence to accrue on the date hereof and shall
cease to accrue on the earlier of the RLC Maturity Date and the termination of
the Commitment of Lender as provided herein.
 
(b)  Once paid, the Commitment Fee shall not be refundable under any
circumstances.
 
Section 2.7  Note; Repayment of Revolving Loan. The Revolving Loan made by the
Lender shall be evidenced by a Note duly completed and executed on behalf of the
Borrower, dated the date of this Agreement, in the form of Exhibit "A" hereto,
and payable to the order of the Lender in a principal amount equal to the
Lender's Commitment. The Note shall bear interest from the date thereof on the
outstanding principal balance thereof as set forth in Section 2.8. The Lender
may (and is hereby authorized by the Borrower, at the Lender's discretion, to)
endorse on a schedule attached to the Note (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in the Lender's internal records, an appropriate notation evidencing the date
and amount of each Borrowing under the Revolving Loan, each payment or
prepayment of principal of any such Borrowing and the other information provided
for on such schedule; provided, however, that the failure of the Lender to make
such a notation or any error therein shall not in any manner affect the
obligation of the Borrower to repay each Borrowing under the Revolving Loan in
accordance with the terms of the Note.
 
Section 2.8  Interest on Revolving Loans.
 
(a)  Subject to the provisions of Sections 2.9 and 2.11, each LIBOR Borrowing
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal to, the LIBOR Rate for the
Interest Period in effect for such LIBOR Borrowing plus the Applicable Margin.
Interest on each LIBOR Borrowing shall be payable on each applicable Interest
Payment Date. The LIBOR Rate for each Interest Period shall be determined by the
Lender, and such determination shall be conclusive absent manifest error. The
Lender shall promptly advise the Borrower of such determination.



--------------------------------------------------------------------------------


 
(b)  Subject to the provisions of Sections 2.9 and 2.11, each Base Rate
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days, as the case may be) at a rate per annum
equal to the Base Rate plus the Applicable Margin. Interest on each Base Rate
Borrowing shall be payable on each applicable Interest Payment Date. The Base
Rate shall be determined by the Lender and such determination shall be
conclusive absent manifest error. The Lender shall promptly advise the Borrower
of such determination.
 
Section 2.9  Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Revolving Loan or any other amount becoming
due hereunder, whether by scheduled maturity, notice of prepayment, acceleration
or otherwise, the Borrower shall on demand from time to time pay interest, to
the extent permitted by law, on such defaulted amount up to (but not including
the date of actual payment (after as well as before judgment) at the Default
Rate.
 
Section 2.10  Termination and Reduction of Commitments.
 
(a)  The RLC Commitment shall be automatically terminated on the RLC Maturity
Date.
 
(b)  Upon at least three (3) Business Days' prior irrevocable written or
telecopy notice to the Lender, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the RLC Commitment;
provided, however, that each partial reduction of the Maximum RLC Commitment
shall be in an integral multiple of $100,000.00 and in a minimum principal
amount of $1,000,000.00; and provided further, that the Borrower shall not be
permitted to terminate or reduce the Maximum RLC Commitment if, as a result
respectively, the aggregate principal amount of the outstanding Borrowings
together with the Letter of Credit Balance outstanding hereunder would exceed
such reduced amount of the Maximum RLC Commitment.
 
Section 2.11  Conversion and Continuation of Borrowings. The Lender agrees to
communicate the proposed LIBOR Rate verbally or otherwise to the Borrower on or
about 8:00 a.m., California time, on any proposed conversion or continuation
date and thereupon the Borrower shall have the right at any time upon prior
irrevocable notice to the Lender not later than 10:00 a.m., California time, (i)
on the day of conversion, to convert any LIBOR Borrowing into a Base Rate
Borrowing, (ii) on the day of conversion or continuation, to convert any Base
Rate Borrowing into a LIBOR Borrowing or to continue any LIBOR Borrowing as a
LIBOR Borrowing for an additional Interest Period, and (iii) on the day of
conversion, to convert the Interest Period with respect to any LIBOR Borrowing
to another permissible Interest Period, subject in each case to the following:
 
(a)  if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, the aggregate principal amount of such Borrowing
converted or continued shall be an integral multiple of $100,000.00 and not less
than $1,000,000.00;
 
(b)  each conversion shall be effected by the Lender by applying the proceeds of
the new Borrowing resulting from such conversion to the Borrowing (or portion
thereof) being converted; accrued interest on a Borrowing (or portion thereof)
being converted shall be paid by the Borrower at the time of conversion;
 


--------------------------------------------------------------------------------


 
(c)  any LIBOR Borrowing may be converted only at the end of the Interest Period
applicable thereto;
 
(d)  any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a LIBOR Borrowing; and
 
(e)  any portion of a LIBOR Borrowing which cannot be continued as a LIBOR
Borrowing by reason of clauses (c) and (d) above shall be automatically
converted at the end of the Interest Period in effect for such Borrowing into a
Base Rate Borrowing.
 
Each notice pursuant to this Section shall be irrevocable and shall refer to
this Agreement and specify (i) the identity and amount of the Borrowing that the
Borrower requests be converted or continued, (ii) whether such Borrowing is to
be converted to or continued as a LIBOR Borrowing or a Base Rate Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day), and (iv) if such Borrowing is to be converted to or
continued as a LIBOR Borrowing, the Interest Period with respect thereto. If no
Interest Period is specified in any such notice with respect to any conversion
to or continuation as a LIBOR Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month's duration. If the Borrower shall not
have given notice in accordance with this Section to continue any LIBOR
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be continued as a Base Rate
Borrowing.
 
Section 2.12  Prepayment.
 
(a)  The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon written or telecopy notice (or
telephone notice promptly confirmed by written or telecopy notice) to the
Lender, such notice to be three Business Days with respect to a LIBOR Borrowing
and one Business Day with respect to a Base Rate Borrowing; provided, however,
that each partial prepayment shall be in an amount which is an integral multiple
of $100,000.00 and not less than $1,000,000.00.
 
(b)  On the date of any termination or reduction of the Maximum RLC Commitment
pursuant to Section 2.10, the Borrower shall pay or prepay an amount of the
Revolving Loan such that the sum of the aggregate principal amount of such Loan
outstanding together with the Letter of Credit Balance will not exceed the
Commitment after giving effect to such termination or reduction.
 
(c)  Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing (or portion
thereof) by the amount stated therein on the date stated therein. All
prepayments under this Section shall be subject to Section 2.15 but otherwise
without premium or penalty. All prepayments under this Section shall be
accompanied by a payment of accrued interest on the amount being prepaid to the
date of payment.
 


--------------------------------------------------------------------------------


 
Section 2.13  Reserve Requirements; Change in Circumstances.
 
(a)  If the Lender shall have determined that the adoption after the date hereof
of any law, rule, regulation or guideline regarding capital adequacy, special
deposit, insurance or any change after the date hereof in any of the foregoing
or in the interpretation or administration of any of the foregoing by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender's holding
company with any request or directive promulgated after the date hereof
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the Lender's or on the capital of the
Lender's holding company, if any, as a consequence of this Agreement or the
Revolving Loan made by the Lender to a level below that which the Lender's
holding company could have achieved but for such adoption, change or compliance
(taking into consideration the Lender's policies and the policies of the
Lender's holding company with respect to capital adequacy) by an amount deemed
by the Lender in good faith to be material, then from time to time the Borrower
shall pay to the Lender such additional amount or amounts as will compensate the
Lender's holding company for any such reduction suffered.
 
(b)  Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation (either by way of changes
in existing laws or regulations or the introductions of new laws or regulations)
or in the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof (whether or not having
the force of law) shall change the basis of taxation of payments to the Lender
of the principal of or interest on any LIBOR Borrowing made by the Lender, Fees
or other amounts payable hereunder (other than changes in respect of taxes
imposed on the net income of the Lender), or shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by the Lender,
including without limitation any reserve requirement that may be applicable to
"eurocurrency liabilities" under and as defined in Regulation D, or shall impose
on the Lender or the London interbank market any other condition affecting this
Agreement or any LIBOR Borrowing made by the Lender, and the result of any of
the foregoing shall be to increase the cost to the Lender of making or
maintaining any LIBOR Borrowing or to reduce the amount of any sum received or
receivable by the Lender hereunder or under the Note (in respect of LIBOR
Borrowing only), whether of principal, interest or otherwise, by an amount
deemed by the Lender in good faith to be material, then, the Borrower will pay
to the Lender upon demand such additional amount or amounts as will compensate
the Lender for such additional costs incurred or reduction suffered.
 
(c)  A certificate of the Lender setting forth such amount or amounts as shall
be necessary to compensate the Lender or its holding company as specified in
paragraph (a) or (b) above, as the case may be, and setting forth in reasonable
detail the manner in which such amount or amounts shall have been determined
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay the Lender the amount shown as due on any such
certificate delivered by it within ten (10) days after its receipt of the same.
 
(d)  Failure on the part of the Lender to demand compensation for any increased
costs or reduction in amounts received or receivable with respect to any period
shall not constitute a waiver of the Lender's right to demand compensation with
respect to such period or any other period. The protection of this Section shall
be available to the Lender regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed, provided that if
the Lender is compensated for such increased costs or reduction by any
Governmental Authority or third party in the event such invalidity or
inapplicability is finally determined, then the Lender shall return to the
Borrower the respective compensation paid by the Borrower, up to the lesser of
such amount as is received by the Lender or such amount as was paid by the
Borrower.
 
(e)  Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive
Termination, provided that the Borrower shall have no further obligation to the
Lender under this Section unless a certificate setting forth the amount of such
obligation shall have been delivered by the Lender pursuant to paragraph (c)
above within ninety (90) calendar days after the Termination Date.
 
(f)  The Lender shall give notification to the Borrower of any event or
prospective event which will give rise to the operation of paragraphs (a) or (b)
of this Section, such notification to be sent within thirty (30) days of the
date of the public promulgation of the effective date of any such law, rule,
regulation, guidelines or change therein.
 
Section 2.14  Change in Legality.
 
(a)  Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for the Lender to make or maintain any LIBOR Borrowing or to give effect to its
obligations as contemplated hereby with respect to any LIBOR Borrowing, then by
written notice to the Borrower setting forth in reasonable detail the relevant
circumstances and the effect thereof, the Lender may:
 
(i)  declare that LIBOR Borrowings will not thereafter be made by the Lender
hereunder, whereupon any request by the Borrower for a LIBOR Borrowing shall be
deemed a request for a Base Rate Borrowing unless such declaration shall be
subsequently withdrawn; and
 
(ii)  require that all outstanding LIBOR Borrowings made by it be converted to
Base Rate Borrowings, in which event all such LIBOR Borrowings shall be
automatically converted to Base Rate Borrowings as of the effective date of such
notice as provided in paragraph (b) below.
 
In the event the Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the LIBOR Borrowings that would have been made by the Lender or the
converted LIBOR Borrowings of the Lender shall instead be applied to repay the
Base Rate Borrowings made by the Lender in lieu of, or resulting from the
conversion of, such LIBOR Borrowings.
 
(b)  For purposes of this Section, a notice to the Borrower by the Lender shall
be effective as to each LIBOR Borrowing, if lawful, on the last day of the
Interest Period currently applicable to such LIBOR Borrowing; in all other cases
such notice shall be effective on the date of receipt by the Borrower.
 


--------------------------------------------------------------------------------


 
(c)  The Lender shall use its best efforts to give prompt notification to the
Borrower of any event or prospective event which will give rise to the operation
of paragraph (a) of this Section.
 
Section 2.15  Redeployment Loss. The Borrower shall pay to the Lender on demand
against any Redeployment Loss (defined below) arising as a consequence of any
payment, prepayment (optional or mandatory) or conversion of a LIBOR Borrowing
required by any other provision of this Agreement or otherwise made or deemed
made on a date other than the last day of the Interest Period applicable
thereto, or failure to borrow, convert or extend a LIBOR Borrowing after giving
notice. "Redeployment Loss" shall mean, in each circumstance, a fee which is the
sum of the discounted monthly differences for each month from the month of
prepayment through the month in such Interest Period matures, calculated as
follows for each such month:
 
(i)  Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Interest Period applicable thereto.
 
(ii)  Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Interest Period at the LIBOR Rate in effect on the date
of prepayment for new loans made for such term and in a principal amount equal
to the amount prepaid.
 
(iii)  If the result obtained in (ii) for any month is greater than zero,
discount that difference by the LIBOR Rate used in (ii) above.
 
The Borrower acknowledges that prepayment of such amount may result in the
Lender incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. The Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of the Lender. If the Borrower
fails to pay any prepayment fee when due, the amount of such prepayment fee
shall thereafter bear interest until paid at the Default Rate.
 
A certificate of the Lender setting forth in reasonable detail any amount or
amounts which the Lender is entitled to receive pursuant to this Section and
setting forth in reasonable detail the manner in which such amounts shall have
been determined shall be delivered to the Borrower and shall be conclusive
absent manifest error. Without prejudice to the survival of any other agreement
contained herein, the agreements and obligations contained in this Section shall
survive Termination provided that the Borrower shall have no further obligation
to the Lender under this Section unless a certificate setting forth the amount
of such obligation shall have been delivered by the Lender pursuant to the
preceding sentence within ninety (90) calendar days after the Termination Date.
 


--------------------------------------------------------------------------------


 
Section 2.16  Payments.
 
(a)  The Borrower shall make each payment (including without limitation
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document no later than 11:00 a.m., California
time, on the date when due in Dollars to the Lender at its offices at 100 West
Washington, Phoenix, Arizona, or at such other location as it may direct the
Borrower in writing to use, in immediately available funds.
 
(b)  Whenever any payment (including without limitation principal of or interest
on any Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.
 
(c)  The Borrower authorizes the Lender to collect all principal and interest
due under each Loan by charging the Borrower's demand deposit account number
4159-518950 with the Lender, or any other demand deposit account maintained by
the Borrower with the Lender, for the full amount thereof. Should there be
insufficient funds in any such demand deposit account to pay all such sums when
due, the full amount of such deficiency shall be immediately due and payable by
the Borrower.
 
Section 2.17  Taxes.
 
(a)  All payments by the Borrower under this Agreement shall be made without
setoff or counterclaim and in such amounts as may be necessary in order that all
such payments after deduction or withholding for or on account of any present or
future taxes, levies, imposts, duties, withholdings or other charges of
whatsoever nature and all liabilities with respect thereto, other than any taxes
on or measured by the gross or net income of the Lender pursuant to the income
and/or franchise tax laws of the jurisdictions in which the Lender is
incorporated or organized or in which the principal office of the Lender or the
branch that is a party to this Agreement of the Lender is located (all such
nonexcluded taxes, levies, imposts, duties, withholdings and liabilities being
hereinafter referred to as "Taxes"), shall not be less than the amounts
otherwise specified to be paid by the Borrower to or for the account of the
Lender (or any transferee or assignee (each, a "Transferee")) under this
Agreement. With respect to each deduction or withholding for or on account of
any Taxes of the Lender (or Transferee), the Borrower shall promptly (and in any
event not later than forty-five (45) days thereafter) furnish to the Lender (or
Transferee) a receipt evidencing payment thereof.
 
(b)  In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as "Stamp Taxes").
 
(c)  The Borrower will indemnify the Lender (or Transferee) for the full amount
of Taxes and Stamp Taxes (including without limitation any Taxes or Stamp Taxes
imposed by any jurisdiction on amounts payable under this Section) paid by the
Lender (or Transferee) and any liability (including without limitation
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Stamp Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority. Such
indemnification shall be made within thirty (30) days after the date the Lender
(or Transferee) makes written demand therefor. If the Lender, as the result of
any Tax with respect to which the Borrower is required to make a payment
pursuant to this Section shall realize a tax credit or refund in its country or
other jurisdiction of incorporation or organization or in the jurisdiction in
which its principal office is then located, which tax credit or refund would not
have been realized but for the Borrower's payment of such Tax, the Lender shall
pay to the Borrower an amount equal to such tax credit or refund (to the extent
of amounts that have been paid by the Borrower under this Section with respect
to such credit or refund) net of all out-of-pocket expenses of the Lender;
provided that the Borrower, upon the request of the Lender, agrees to return
such credit or refund (plus penalties, interest or other charges) to the Lender
in the event the Lender is required to repay such credit or refund to the
relevant taxing authority. Any amount required to be calculated pursuant to this
Section shall be calculated in good faith by the Lender (or Transferee), and
such calculation shall be conclusive and binding upon the parties hereto.
 
(d)  Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive
Termination, provided that the Borrower shall have no further obligation to the
Lender under this Section unless a certificate setting forth the amount of such
obligation shall have been delivered by the Lender to the Borrower within ninety
(90) calendar days after the Termination Date.
 
(e)  Nothing contained in this Section shall require the Lender to make
available any of its tax returns (or any other information relating to its
taxes) which it deems to be confidential.
 
(f)  The Lender shall give notification to the Borrower of any event or
prospective event which will give rise to the operation of paragraphs (a) or (b)
of this Section, such notification to be sent within thirty (30) days of the
date of the public promulgation of the effective date of any such Taxes or Stamp
Taxes.
 
Section 2.18  Termination or Assignment of Commitments Under Certain
Circumstances.
 
(a)  If the Lender claims any additional amounts payable pursuant to Section
2.13 or Section 2.17 or exercises its rights under Section 2.14, it shall
(consistent with legal and regulatory restrictions) (i) promptly notify the
Borrower of the circumstances giving rise to such additional amounts or the
exercise of such rights and (ii) file any certificate or document requested by
the Borrower or take any other action if the making of such a filing or change
or the taking of such action would avoid the need for or reduce the amount of
any such additional amounts which may thereafter accrue or avoid the
circumstances giving rise to such exercise and would not, in the sole
determination of the Lender (or Transferee), be otherwise disadvantageous to the
Lender (or Transferee).
 


--------------------------------------------------------------------------------




 
(b)  The Lender represents and warrants to the Borrower that as of the date
hereof it is not aware of any claims available to it under Section 2.13, 2.14 or
2.17 or any circumstances which it has determined will enable it to make any
such claims.
 
Section 2.19  Guaranties. At all times prior to Termination, the Borrower shall
cause the Loans and the Borrower's obligations under this Agreement to be
guaranteed by a valid and effective continuing guaranty (collectively, the
"Guaranties") substantially in the form of Exhibit "C", duly executed and
delivered by each Subsidiary of the Borrower.
 
ARTICLE 2A  
 
LETTERS OF CREDIT
    Section 2A.1  Letters of Credit.
 
(a)  Provided that the Borrower has satisfied the conditions precedent contained
in Section 2A.1(b) hereof, the Lender agrees, from time to time, to issue and/or
renew Letters of Credit on behalf of the Borrower so long as (i) upon such
issuance or renewal, an issuance fee is paid by the Borrower to the Lender in an
amount equal to sixty-two and one-half basis points (0.625%) per annum (computed
on the basis of the actual number of days elapsed in a year of 360 days) of the
amount of each Letter of Credit, (ii) the Letter of Credit Balance, after giving
effect to such Letter of Credit, will not exceed the Letter of Credit
Commitment, and (iii) the outstanding aggregate principal amount of all
Borrowings made by the Lender pursuant to the Revolving Loan, together with the
Letter of Credit Balance, after giving effect to such Letter of Credit, will not
exceed the Maximum RLC Commitment.
 
(b)  The obligation of the Lender to issue and/or renew any Letters of Credit on
behalf of the Borrower shall be subject to the following conditions precedent on
the date of issuance or renewal of each such Letter of Credit:
 
(i)  The Borrower shall execute and deliver to the Lender an application for
letter of credit, specifying the amount of the requested letter of credit, the
requested term thereof, which term may not exceed one year or the RLC Maturity
Date, and the beneficiary thereof; and
 
(ii)  No Event of Default shall exist and no event or condition shall exist that
after notice or lapse of time, or both would constitute an Event of Default.
 
Section 2A.2  Disbursement and Reimbursement.
 
(a)  Promptly after it shall have ascertained that any draft and any
accompanying documents presented under a Letter of Credit appear to be in
conformity with the terms and conditions of such Letter of Credit, the Lender
shall give written or telecopy notice to the Borrower of the receipt and amount
of such draft and the date on which payment thereon will be made.
 
(b)  If the Lender shall pay any draft presented under a Letter of Credit, the
Borrower shall pay to the Lender an amount equal to the amount of such draft
before 10:00 a.m., Arizona time, on the Business Day immediately following the
date of payment of such draft, together with interest on such amount at a rate
per annum equal to the interest rate in effect for Base Rate Borrowings from
(and including) the date of payment of such draft to (but excluding) the date of
such payment by the Borrower. The obligation of the Borrower to pay the amounts
referred to above in this paragraph (b) shall be absolute, unconditional and
irrevocable and shall be satisfied strictly in accordance with their terms
irrespective of:
 
(i)  any lack of validity or enforceability of any Letter of Credit;
 


--------------------------------------------------------------------------------


 
(ii)  the existence of any claim, setoff, defense or other right which the
Borrower or any other Person may at any time have against the beneficiary under
any Letter of Credit or the Lender (other than the defense of payment in
accordance with the terms of this Agreement or a defense based on the gross
negligence or willful misconduct of the Lender) or any other Person in
connection with this Agreement or any other transaction;
 
(iii)  any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect; provided that payment by the Lender under
such Letter of Credit against presentation of such draft or document shall not
have constituted gross negligence or willful misconduct;
 
(iv)  payment by the Lender under a Letter of Credit against presentation of a
draft or other document which does not comply in any immaterial respect with the
terms of such Letter of Credit; provided that such payment shall not have
constituted gross negligence or willful misconduct; or
 
(v)  any other circumstance or event whatsoever, whether or not similar to any
of the foregoing; provided that such other circumstance or event shall not have
been the result of gross negligence or willful misconduct of the Lender.
 
It is understood that in making any payment under a Letter of Credit (1) the
Lender's exclusive reliance on the documents presented to it under such Letter
of Credit as to any and all matters set forth therein, including without
limitation, reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary equals the amount of
such draft and whether or not any document presented pursuant to such Letter of
Credit proves to be forged, fraudulent or invalid in any respect, if such
document on its face appears to be in order, and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever, and (2) any noncompliance in any immaterial
respect of the documents presented under a Letter of Credit with the terms
thereof shall, in either case, not be deemed willful misconduct or gross
negligence of the Lender.
 
Section 2A.3  Existing Letters of Credit. On and after the Closing Date, the
Existing Letters of Credit shall be deemed for all purposes to be Letters of
Credit outstanding under this Agreement and entitled to the benefits of this
Agreement and the other Loan Documents, and shall be governed by the
applications and agreements pertaining thereto and by this Agreement; provided,
however, that, notwithstanding any other provision of this Agreement, no fees
with respect to the issuance of the Existing Letters of Credit shall be due
hereunder.



--------------------------------------------------------------------------------


 
ARTICLE 3  
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to the Lender as follows:
 
Section 3.1  Organization; Corporate Powers; Etc. (a) Each of the Borrower and
its Subsidiaries is a corporation or a limited liability company ("LLC") duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation; (b) each of the Borrower and its Subsidiaries has
the corporate or LLC power and authority to own its property and assets and to
carry on its business as now conducted and is qualified to do business in every
jurisdiction where such qualification is required except where the failure to so
qualify would not result in a material adverse effect on the business, assets,
operations or condition (financial or otherwise) of the Borrower; (c) the
Borrower has the corporate power to execute, deliver and perform this Agreement
and the other Loan Documents and to borrow hereunder; and (d) each Subsidiary
has the corporate or LLC power to execute, deliver and perform its Guaranty.
 
Section 3.2  Authorization; Etc. The execution, delivery and performance by the
Borrower of this Agreement, the Borrowings hereunder, and the issuance,
execution and delivery of the Note: (a) have been duly authorized by all
requisite corporate action; (b) will not violate (i) any provision of law, any
order of any court, or any rule, regulation or order of any other agency of
government, (ii) the Articles of Incorporation or By-laws of the Borrower; or
(iii) any provision of any material indenture, agreement or other instrument to
which the Borrower is a party, or by which the Borrower or any of its properties
or assets are or may be bound; (c) will not be in conflict with, result in a
breach of or constitute (alone, with notice, with lapse of time, or with any
combination of these factors) a default under any indenture, agreement or other
instrument referred to in (b)(iii) above; and (d) will not result in the
creation or imposition of any Lien upon any property or assets of the Borrower
that is not a Permitted Lien. Except for filings which may be required under the
1934 Act, no registration with or consent or approval of, or other action by,
any Governmental Authority is required in connection with the execution,
delivery and performance of this Agreement, the execution and delivery of the
Note or the Borrowings hereunder.
 
Section 3.3  Enforceability. This Agreement constitutes, and each other Loan
Document when duly executed and delivered by the Borrower will constitute, the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws of general
applicability relating to or affecting creditors' rights from time to time in
effect and to general principles of equity (regardless of whether such
enforcement is considered in a proceeding at law or in equity).
 
Section 3.4  Financial Condition and Information.
 
(a)  The Borrower has heretofore furnished to the Lender copies of (i) the
consolidated balance sheets of the Borrower as of December 31, 2004, and the
related consolidated statements of income and shareholder's equity of the
Borrower for the year ended December 31, 2004, including without limitation the
related notes, audited by and including the opinion the independent public
accountants of the Borrower, and (ii) the Annual Report on Form 10-K for the
fiscal year ended December 31, 2004 of the Borrower. Such financial statements
fairly state the consolidated financial condition of the Borrower as of the
respective dates thereof and the consolidated results of the operations and
changes in financial position of the Borrower for the periods covered thereby.
All such financial statements, including related schedules and notes thereto,
have been prepared in accordance with GAAP.



--------------------------------------------------------------------------------


 
(b)  The Borrower (both before and after giving effect to the transactions
contemplated hereby) is solvent, has assets having a fair value in excess of the
amount required to pay its probable liabilities on its existing debts as they
become absolute and matured, and has, and will have, access to adequate capital
for the conduct of its business and the ability to pay its debts from time to
time incurred in connection therewith as such debts mature.
 
Section 3.5  No Material Adverse Change. There has been no material adverse
change in the business, operations, assets or condition (financial or otherwise)
of the Borrower and its Significant Subsidiaries, taken as a whole (except as
disclosed in the financial statements referred to in Section 3.4).
 
Section 3.6  Litigation. There are no actions, suits or proceedings at law or in
equity or by or before any governmental instrumentality or other agency now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any property or rights of the Borrower (i) which would be
reasonably likely in the aggregate to materially impair the ability of the
Borrower to perform its obligations under this Agreement or the Note or
materially impair the ability of the Borrower to carry on business substantially
as now being conducted or (ii) for which insurance coverage has been denied that
would have an adverse material effect on the Borrower.
 
Section 3.7  Federal Reserve Regulations.
 
(a)  The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
 
(b)  No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or X.
 
Section 3.8  Investment Borrower Act. The Borrower is not an "investment
company" or a company "controlled" by an "investment company" within the meaning
of the Investment Borrower Act of 1940, as amended.
 
Section 3.9  [Intentionally left blank]
 
Section 3.10  Tax Returns. As of the filing date of the Borrower's Form 10-K,
Form 10-Q or Form 8-K most recently filed with the SEC, the Borrower has duly
filed or caused to be filed all federal, state and local tax returns which are
required to have been filed and has paid or caused to be paid all material taxes
required to be paid by it, except taxes the validity of which is being contested
in good faith by appropriate proceedings and with respect to which the Borrower
has set aside on its books such reserves as are required by GAAP.
 
Section 3.11  ERISA. As of the filing date of the Borrower's Form 10-K, Form
10-Q or Form 8-K most recently filed with the SEC, the Borrower had no material
undisclosed ERISA Liabilities under any Plans.
 


--------------------------------------------------------------------------------


 
Section 3.12  Title to Properties: Possession. The Borrower has good and
indefeasible title to, or valid leasehold interests in, all its material
properties and assets, subject only to encumbrances, adverse claims and defects
in title which do not involve any risk of loss that is material to the Borrower
and the Subsidiaries taken as a whole. All such assets and properties are free
and clear of all Liens other than those permitted by Section 6.1. The Borrower
has all licenses and rights necessary to enable it to use all material
technology used by it in its operations.
 
Section 3.13  Use of Proceeds. The Borrower will use the proceeds of any
borrowing hereunder solely for the purposes set forth in the Recitals to this
Agreement.
 
Section 3.14  Environmental Matters. Except as disclosed by the Borrower to the
Lender in writing prior to the date hereof, the Borrower and each Subsidiary is
in compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of the
Borrower's operations and/or properties, including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Federal Resource
Conservation and Recovery Act of 1976, and the Federal Toxic Substances Control
Act, as any of the same may be amended, modified or supplemented from time to
time. None of the operations of the Borrower or any Subsidiary is the subject of
any federal or state investigation evaluating whether any remedial action
involving a material expenditure is needed to respond to a release of any toxic
or hazardous waste or substance into the environment. Neither Borrower nor any
Subsidiary has material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.
 
Section 3.15  Subsidiaries. All Subsidiaries are correctly identified on
Schedule "3.15" hereto.
 
Section 3.16  No Subordination. There is no agreement, indenture, contract or
instrument to which the Borrower is a party or by which the Borrower may be
bound that requires the subordination in right of payment of any of the
Borrower's obligations subject to this Agreement to any other obligation of the
Borrower.
 
Section 3.17  Permits, Franchises. The Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.
 
Section 3.18  Other Obligations. The Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.



--------------------------------------------------------------------------------


 
ARTICLE 4  
 
CONDITIONS TO CREDIT EVENTS
 
The obligations of the Lender to make the Loans, and to make each and every
advance of the proceeds thereof (each of the foregoing events being called a
"Credit Event") are subject to the prior or contemporaneous satisfaction of the
following conditions:
 
Section 4.1  Credit Events. On the date of each Credit Event, including the date
of each reborrowing of a Borrowing as contemplated by Section 2.5:
 
(a)  The Lender shall have received in respect of such advance or reborrowing a
Borrowing Notice as required by Section 2.3.
 
(b)  The representations and warranties set forth in Article III hereof shall
have been true and correct in all material respects both (i) on the date hereof
and (ii) as of such date, except to the extent such representations and
warranties expressly relate and are limited to a different date.
 
(c)  At the time of and immediately after such advance or reborrowing no Event
of Default or Potential Default shall have occurred and be continuing or shall
exist.
 
Each advance or refinancing hereunder shall be deemed to constitute a
representation and warranty by the Borrower on the date of such Credit Event as
to the satisfaction of the conditions specified in paragraphs (b) and (c) of
this Section 4.1.
 
Section 4.2  First Credit Event. On the Closing Date:
 
(a)  The Lender shall have received duly executed copies of this Agreement, the
Guaranties and all other Loan Documents.
 
(b)  The Lender shall have received a duly executed Note complying with the
provisions of Section 2.7.
 
(c)  The Lender shall have received as to the Borrower and each Guarantor (i) a
copy of its Certificate or Articles of Incorporation, including all amendments
thereto, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate from such Secretary of State as of a recent
date, as to its good standing; (ii) a certificate of its Secretary or Assistant
Secretary dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of its By-Laws as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in the
next clause of this sentence, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by its Board of Directors, authorizing the
execution, delivery and performance of the Loan Documents and the Credit Events
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that its Certificate or Articles
of Incorporation have not been amended since the date of the last amendment
thereto shown on its certificate of good standing furnished pursuant to clause
(i) above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on its behalf; and (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to (ii) above.



--------------------------------------------------------------------------------


 
(d)  The Lender shall have received a certificate, dated the Closing Date and
signed on behalf of the Borrower by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.1.
 
(e)  The Lender shall have received a favorable written opinion of legal counsel
to the Borrower, dated the Closing Date and addressed to the Lender, to the
effect set forth in Exhibit "D" hereto.
 
(f)  The Lender shall have received all amounts due and payable hereunder or
under the other Loan Documents on or prior to the Closing Date.
 
(g)  The Lender shall have received payment of all expenses owed to the Lender
pursuant to Section 8.5(a).
 
(h)  All legal matters incident to this Agreement and the first Credit Event
hereunder shall be reasonably satisfactory to the Lender and to its legal
counsel.
 
(i)  The Lender shall have received such additional documents as it may
reasonably require.



--------------------------------------------------------------------------------


 
ARTICLE 5  
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, at all times prior to Termination,
unless the Lender shall otherwise consent in writing, it will:
 
Section 5.1  Existence. Do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its corporate existence, material
rights, licenses, permits and franchises material to the conduct of its business
and that of its Subsidiaries; comply in all material respects with all
applicable laws, rules, regulations, and orders (except that force majeure
events will excuse noncompliance so long as noncompliance would not materially
impair the creditworthiness of the Borrower) whether now in effect or hereafter
enacted where the failure to so comply would be reasonably likely to have a
material adverse effect on the business, assets, operations or condition
(financial or otherwise) of the Borrower or that of its Subsidiaries; and, at
all times maintain and preserve all material property required for the conduct
of its business and that of its Subsidiaries as presently or hereafter
conducted.
 
Section 5.2  Insurance. Maintain adequate insurance by financially sound and
reputable insurers of all properties of a character usually insured by companies
engaged in the same or a similar business operating on a similar economic scale
as the Borrower and its Subsidiaries against loss or damage resulting from fire,
flood, property damage, workers compensation, or other risks insured against by
extended coverage and of the kind customarily insured against by such companies,
and maintain in full force and effect public liability insurance against claims
for personal injury, death or property damage occurring upon, in, about or in
connection with the use of any properties occupied or controlled by it and its
Subsidiaries in such amounts as shall be customary among companies engaged in
the same or similar businesses and similarly situated and maintain such other
insurance as may be required by law with deductibles or self-insurance for cargo
loss, physical damage and auto liability (personal injury and property damage)
not in excess of $2,000,000.00 per occurrence and not in excess of $500,000.00
per occurrence for worker’s compensation.
 
Section 5.3  Taxes and Other Liabilities. Pay and discharge promptly any taxes,
assessments and governmental charges or levies imposed upon the Borrower or any
of its Subsidiaries or upon their income or profits or in respect of any
material property (real or personal) of the Borrower or as any of its
Subsidiaries, before the same shall become delinquent; provided, however, that
neither the Borrower nor any of the Subsidiaries shall be required to pay and
discharge or to cause to be paid and discharged any such obligation, tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower or
such Subsidiary, as appropriate, shall set aside on its books such reserves as
are required by GAAP with respect thereto.
 
Section 5.4  Financial Statements; Reports, etc. Cause to be furnished to the
Lender (as Information subject to the applicable requirements of Section 8.17
herein, if any):
 
(a)  within one hundred twenty (120) days after the end of each fiscal year of
the Borrower, a copy of Borrower's Form 10-K for such fiscal year as filed with
the SEC;
 


--------------------------------------------------------------------------------


 
(b)  within sixty (60) days after the end of each fiscal quarter of each fiscal
year of the Borrower, a copy of Borrower's Form 10-Q for such fiscal quarter as
filed with the SEC;
 
(c)  concurrently with each delivery of the statements referred to in (a) and
(b) above, the Quarterly Certificate certifying that to the best of its, his or
her knowledge no Event of Default or Potential Default has occurred, or, if such
an Event of Default or Potential Default has occurred, specifying the nature and
extent thereof and accompanied by a statement of a Financial Officer of the
Borrower specifying any corrective action taken or proposed to be taken with
respect thereto, and setting forth in reasonable detail in the form of Exhibit
"E" the calculation of financial measures and ratios required to demonstrate
compliance with the covenants, conditions and agreements contained in Section
5.11 hereof, all determined as of the end of the period covered by said
statements;
 
(d)  [Intentionally left blank;]
 
(e)  promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower and its
Subsidiaries as the Lender may reasonably request.
 
Section 5.5  Litigation and Other Notices. Give the Lender prompt (but in no
event more than five (5) days after the occurrence of each such event or matter)
written or telecopy notice in reasonable detail of the following:
 
(a)  the occurrence of any Event of Default, or any condition, event or act
which with the giving of notice or the passage of time or both would constitute
an Event of Default;
 
(b)  any change in the name or the organizational structure of the Borrower;
 
(c)  the occurrence and nature of any Reportable Event or Prohibited
Transaction, each as defined in ERISA, or any funding deficiency with respect to
any Plan;
 
(d)  any termination or cancellation of any insurance policy which the Borrower
is required to maintain unless it is renewed or replaced within 30 days so long
as there is no lapse in coverage, or any uninsured or partially uninsured loss
through liability or property damage, or through fire, theft or any other cause
affecting the Borrower's property; or
 
(e)  the filing or commencement of any action, suit or formal proceeding at law
or in equity or by or before any court or hearing officer of any Governmental
Authority against the Borrower involving amounts in excess of $2,500,000.00, or
any other event or condition, which has resulted in, or which is reasonably
likely to result in, a material adverse change in the business, operations or
condition (financial or otherwise) of the Borrower and the Subsidiaries taken as
a whole and which has not been reported in the Borrower's most recent SEC
filings on Form 10-K, 10-Q or 8-K.
 
Section 5.6  Maintaining Records: Access to Premises and Records. Maintain all
financial records in accordance with GAAP, and upon reasonable notice permit
representatives of the Lender to have access to such financial records and the
premises of the Borrower at reasonable times and to make such excerpts from such
records as such representatives may deem necessary, provided that each person
obtaining information shall hold all confidential information obtained in
accordance with the restrictions set forth in Section 8.17.



--------------------------------------------------------------------------------


 
Section 5.7  Use of Proceeds. Use the proceeds of the Loans solely for the
purposes set forth in Recitals hereto.
 
Section 5.8  Punctual Payments. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein.
 
Section 5.9  Compliance. Preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, all licenses, permits, governmental
approvals, rights, privileges and franchises necessary for the conduct of its
business; and comply, and cause each of its Subsidiaries to comply, with the
provisions of all documents pursuant to which it is organized and/or which
govern its continued existence and with the requirements of all laws, rules,
regulations and orders of any governmental authority applicable to it and/or its
business.
 
Section 5.10  Facilities. Keep all properties useful or necessary to the
Borrower's and its Subsidiaries' business in good repair and condition, and from
time to time make necessary repairs, renewals and replacements thereto so that
such properties shall be fully and efficiently preserved and maintained.
 
Section 5.11  Financial Covenants. Maintain the Borrower's financial condition
as follows using GAAP, calculated on a consolidated basis (except to the extent
modified by the definitions herein) (the "Financial Covenants"):
 
(a)  Its Quick Ratio of not less than 1.10 to 1.0 at the end of each fiscal
quarter.
 
(b)  Its net income after tax determined at the end of each fiscal year of not
less than $1.00 for such fiscal year and its pre-tax profit as of each fiscal
quarter at the end of such fiscal quarter of not less than $1.00.
 
(c)  Its Leverage of not greater than 1.00 to 1.0 at the end of each fiscal
quarter.
 
Section 5.12  New Subsidiaries; Guarantors. The Borrower shall promptly and
diligently take all actions necessary to cause any existing Subsidiary not a
Guarantor and that subsequently undertakes to conduct any business or
operations, and any new Subsidiary (each a "New Subsidiary") to become a
Guarantor under a Guaranty. Within thirty (30) days of being acquired, or in the
case of an existing Subsidiary within thirty (30) days of undertaking to conduct
any business or operations (the "Grace Period"), such New Subsidiary shall
deliver to the Lender an executed Guaranty in the form attached hereto as
Exhibit "C", and such other documents as the Lender may reasonably request.



--------------------------------------------------------------------------------


 
ARTICLE 6  
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that, at all times prior to Termination,
it will not, and will not permit any Subsidiary, without the consent of the
Lender, to:
 
Section 6.1  Liens. Incur, create, assume or permit to exist any Liens on any of
the Borrower's property or assets or that of any Subsidiary, including without
limitation, "accounts" and "inventory" (each as defined in the Arizona Uniform
Commercial Code) and unencumbered fixed assets (including without limitation
tractors, trailers and real estate) or such property or assets of any
Subsidiary, whether such property or assets are now owned or hereafter acquired
by the Borrower, or by a Subsidiary, or on any income or rights in respect of
any thereof, to secure any Indebtedness; provided that the foregoing shall not
apply to Liens on the property or assets of the Borrower or any Subsidiary:
 
(i)  existing on the date hereof and described in Schedule "6.1" and any
refinancing thereof;
 
(ii)  in favor of the Lender; or
 
(iii)  that secures the Indebtedness permitted pursuant to Section 6.2.
 
Section 6.2  Indebtedness. Become or remain obligated either directly or as a
guarantor or surety for any Indebtedness for borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, or for any Indebtedness incurred in connection with the
acquisition of any property, real or personal, tangible or intangible including,
but not limited to, lease purchase agreements or sale leasebacks, except:
 
(a)  Indebtedness to the Lender hereunder;
 
(b)  Unsecured trade, utility or accounts payable arising in the ordinary course
of its business;
 
(c)  The Indebtedness disclosed on Schedule 6.2 attached hereto and any other
Indebtedness disclosed in the most recent financial statements of the Borrower
submitted to the Lender on or prior to the date of this Agreement; and
 
(d)  Purchase money obligations provided that (i) such Indebtedness is incurred
prior to or within ninety (90) days after the acquisition of the asset, (ii) the
aggregate principal amount of such Indebtedness does not exceed $5,000,000.00 at
any time outstanding, and (iii) for the purposes of this subsection (d),
Indebtedness shall include all obligations with respect to rolling stock (i.e.,
trucks and trailers), whether subject to a Capital Lease or an operating lease.
 
Section 6.3  Merger, Consolidation, Transfer of Assets. Merge into or
consolidate with any other entity without the written consent of the Lender;
make any substantial change in the nature of the Borrower's business as
conducted as of the date hereof; acquire all or substantially all of the assets
of any other entity without the written consent of the Lender; nor sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of the
Borrower's assets except in the ordinary course of its business, nor transfer
all or a substantial or material portion of its assets to its Subsidiaries.



--------------------------------------------------------------------------------


 
Section 6.4  Accounting Change. Change the times of commencement or termination
of its fiscal year or other accounting periods; or change its methods of
accounting other than to conform to GAAP so as to constitute sound accounting
practice.
 
Section 6.5  Guarantee. Except with respect to Indebtedness permitted pursuant
to Section 6.2 hereof, guarantee, directly or indirectly, or otherwise become
contingently liable or obligated for, any indebtedness or obligations of any
other person or entity (except for the endorsement in the ordinary course of
business of negotiable instruments for deposit or collection) or pledge or
hypothecate any assets of the Borrower or security for, any liabilities or
obligations of any other person or entity.
 
Section 6.6  ERISA Liabilities. Create or suffer to exist ERISA Liabilities in
an aggregate amount for all Plans in excess of $25,000,000.00.
 
Section 6.7  Negative Pledge Agreement.Covenant with another creditor not to
pledge any portion of its assets to Lender.
 
Section 6.8  Loans, Advances, Investments. Make any loans or advances to or
investments in any person or entity, except any of the foregoing existing as of,
and disclosed to the Lender prior to, the date hereof.
 
Section 6.9  Dividend, Distributions. (i) Declare or pay any dividend or
distribution in excess of fifty percent (50%) of the Borrower's net income in
any fiscal year either in cash, stock or any other property on the Borrower's
stock now or hereafter outstanding; or (ii) redeem, retire, repurchase stock in
excess of $30,000,000.00 in any 12 month period effective as of the date of this
Agreement, or otherwise acquire any shares of any class of the Borrower's stock
now or hereafter outstanding.



--------------------------------------------------------------------------------


 
ARTICLE 7  
 


EVENTS OF DEFAULT
 
In case of the happening of any of the following events (herein called "Events
of Default"):
 
(a)  default shall be made in the payment of any principal or interest on any
Loan or any Fee, indemnification amount or any other amount due from the
Borrower under the Loan Documents whether at the due date thereof or by
acceleration thereof or otherwise, when and as the same shall become due and
payable;
 
(b)  any representation or warranty made or deemed made by the Borrower or a
Guarantor in connection with the Loan Documents or in any report, certificate or
other instrument furnished by the Borrower pursuant to the Loan Documents or
with the Borrowings hereunder shall prove to have been incorrect, false or
misleading in any material respect when made or delivered or when deemed made in
accordance with the terms hereof;
 
(c)  any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and except with
respect to any such default as to a Financial Covenant or which by its nature
can not be cured; such default shall continue for a period of twenty (20) days
from its occurrence;
 
(d)  the Borrower or any Subsidiary shall fail to make when due any payment (of
whatever amount) on Indebtedness (whether due by scheduled maturity, required
prepayment, acceleration, demand or otherwise), including without limitation any
Indebtedness owed to the Lender or Affiliate thereof and any obligations
incurred by the Borrower or any Subsidiary to the Lender or Affiliate thereof
pursuant to any agreement with respect to any interest rate swap or similar
transaction; and such failure shall continue after the applicable notice and
grace period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any failure by the Borrower to perform any covenant or
agreement on its part to be performed under any agreement or instrument
evidencing or security relating to any Indebtedness shall result after the
applicable notice and grace period in the acceleration of the maturity of a
portion of such Indebtedness;
 
(e)  the Borrower or any Guarantor shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code or
any other Federal, state or foreign bankruptcy, insolvency or similar law, (ii)
consent to the institution of, or fail to controvert in a timely and appropriate
manner, any such proceeding or the filing of any such petition, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator or
similar official for such corporation or for a substantial part of its property,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due, or (vii) take corporate action
for the purpose of effecting any of the foregoing;
 
(f)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or a Guarantor or of a substantial part of the property
under Title 11 of the United States Code or any other Federal, state or foreign
bankruptcy, insolvency or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator or similar official for the Borrower or a
Guarantor or for a substantial part of its property, or (iii) the winding-up or
liquidation of the Borrower or a Guarantor, and such proceeding or petition
shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(g)  either of (A) the occurrence of any one or more Reportable Events or (B) a
failure to make a "required payment" under the provisions of Section 412(n)(1)
of the Code shall have occurred with respect to any Plan or Plans and the
occurrence of either (A) or (B) above shall have resulted in any of (1)
liability of the Borrower to the PBGC or to one or more Plans in an aggregate
amount exceeding $1,000,000.00, (2) the termination of the respective Plan or
Plans by the PBGC, (3) the appointment by the appropriate United States District
Court of a trustee to administer such Plan or Plans, or (4) for the imposition
of a Lien in favor of such Plan or Plans;
 
(h)  any material provision of the Loan Documents ceases to be valid and binding
on or enforceable against the Borrower or a Guarantor;
 
(i)  there shall have occurred a Change in Control;
 
(j)  the liquidation, termination or dissolution of the Borrower or any of its
directors, stockholders or members shall take action seeking to effect the
dissolution or liquidation of the Borrower;
 
(k)  the occurrence of any adverse change in the financial condition of Borrower
or any Guarantor, that the Lender, in its reasonable discretion, deems material,
or if the Lender in good faith shall believe that the prospect of payment or
performance of the Loans is impaired or is likely to be substantially impaired;
or
 
(l)  the filing of a notice of judgment lien against the Borrower or a
Subsidiary; or the recording of any abstract of judgment against the Borrower or
a Subsidiary in any county in which the Borrower or a Subsidiary has an interest
in real property; or the service of a notice of levy and/or of a writ of
attachment or execution, or other like process, against the assets of the
Borrower or a Subsidiary; or the entry of a judgment against the Borrower or a
Subsidiary, in each case for an amount in excess of $750,000.00 that is not
covered by insurance and subject to the right of the Borrower or a Subsidiary to
contest such action pursuant to Section 5.3 hereof;
 
then, and in any such event, and at any time thereafter during the continuance
of such event, the Lender, shall, by written or telecopy notice to the Borrower,
take either or both of the following actions at the same or different times:
 
(i)  terminate forthwith the Lender's Commitment, including without limitation
terminate any obligation to make any further advances under the RLC Facility.



--------------------------------------------------------------------------------


 
(ii)  declare any or all of the Loans to be forthwith due and payable, whereupon
the principal of such Loans, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under the Note, shall become forthwith due and payable together with
interest thereon as provided in Section 2.9, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in the Note to the contrary
notwithstanding;
 
(iii)  exercise any or all of its rights under the Guaranties and/or available
to it pursuant to applicable law; and
 
(iv)  require that the Borrower deposit cash with the Lender in an amount equal
to the Letter of Credit Balance as collateral (under its sole dominion and
contract) for the repayment of drawings under outstanding Letters of Credit;
 
provided, however, that in the case of an Event of Default specified in
paragraph (e) or (f) above involving the Borrower, without notice to the
Borrower or any other act by the Lender, the Commitment shall automatically
terminate and all Loans together with all such interest, Fees and other amounts,
shall become immediately due and payable, all without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in the Note to the contrary
notwithstanding.



--------------------------------------------------------------------------------


 
ARTICLE 8  
 
MISCELLANEOUS
 
Section 8.1  Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy, graphic scanning or other telegraphic communications
equipment of the sending party, as follows:
 
(a)  if to the Borrower, to it at 5601 West Buckeye Road, Phoenix, Arizona
85043, Attention: Chief Financial Officer; and
 
(b)  if to the Lender, to it at 100 West Washington, Phoenix, Arizona 85003,
Attention: Arizona RCBO.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of the sender, or on the
date five (5) Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section or in accordance with the latest unrevoked
direction from such party given in accordance with this Section.
 
Section 8.2  Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lender and shall survive the making by the Lender of the Loans, and
the execution and delivery to the Lender of the Note evidencing such Loans,
regardless of any investigation made by the Lender or on its behalf, and shall
continue in full force and effect until Termination has occurred.
 
Section 8.3  Binding Effect; Beneficiaries.
 
(a)  This Agreement shall become effective when it shall have been executed by
the Borrower and the Lender, and thereafter shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors and
assigns.
 
(b)  This Agreement is made and entered into for the sole protection and benefit
of the parties hereto and their respective permitted successors and assigns, and
no other person or entity shall be a third party beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any other of the Loan Documents to which it is not a party.
 
(c)  Time is of the essence of each and every provision of this Agreement and
each other of the Loan Documents.
 
Section 8.4  Successors and Assigns.
 
(a)  Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Borrower or
the Lender that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.



--------------------------------------------------------------------------------


 
(b)  The Lender at its own expense may assign to one or more assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment, and the Loans at the time owing to it and
the Note held by it); provided, however, that (i) except in the case of an
assignment to an Affiliate of the Lender, so long as there is no Event of
Default outstanding, the Borrower must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld), (ii) each such
assignment shall be of a constant, and not a varying, percentage of all the
Lender's rights and obligations under this Agreement, (iii) except in the case
of an assignment to an Affiliate of the Lender, the amount of the Commitment
subject to each such assignment shall not be less than $5,000,000.00 or such
lesser amount if such amount is the entire Commitment of the Lender, and (iv)
any increased costs by reason of any such assignment will not be borne by the
Borrower.
 
(c)  The Lender may without the consent of the Borrower sell participations to
one or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it and the Note held by it); provided, however, that (i)
the Lender's obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other entities
shall be entitled to the benefit of the cost protection provisions contained in
Sections 2.13, 2.15 and 2.17 to the same extent as if it were the Lender
(however no participating bank or entity shall be entitled to claim a greater
amount than could have been claimed by the Lender from whom the participation
was acquired), and (iv) the Borrower shall continue to deal solely and directly
with the Lender in connection with the Lender's rights and obligations under
this Agreement, and the Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement. No entity acquiring a
participation pursuant to this paragraph (c) shall by virtue of such
participation have any direct voting rights under this Agreement.
 
(d)  The Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
8.4, disclose to the assignee or participant or proposed assignee or participant
any information relating to the Borrower furnished to the Lender by or on behalf
of the Borrower; provided that, prior to any such disclosure of such
information, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree to preserve the confidentiality of such information on terms no less
restrictive than those applicable to the Lender pursuant to Section 8.17.
 
(e)  The Lender may at any time assign all or any portion of its rights under
this Agreement and the Note issued to it to a Federal Reserve Bank; provided
that no such assignment shall release the Lender from any of its obligations
hereunder.
 
(f)  The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Lender.



--------------------------------------------------------------------------------


 
Section 8.5  Expenses; Indemnity.
 
(a)  The Borrower agrees to pay all out-of-pocket expenses reasonably incurred
by the Lender in connection with the preparation of this Agreement and the other
Loan Documents or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated) or reasonably incurred by the Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
or the Note issued hereunder, including without limitation the reasonable fees,
charges and disbursements of the counsel for the Lender, and, in connection with
any such enforcement or protection, the reasonable fees, charges and
disbursements of counsel for the Lender. The Borrower further agrees that it
shall indemnify the Lender from and hold it harmless against any documentary
taxes, assessments or charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or any of the other Loan Documents.
 
(b)  The Borrower agrees to indemnify the Lender, and each of its Affiliates,
directors, officers, employees and agents (each such Person being called an
"Indemnitee") against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including without
limitation reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the transactions contemplated thereby, (ii) the use of the
proceeds of the Loans pursuant to the request of the Borrower, or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
 
(c)  The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Lender. All amounts due under this Section shall be payable on written
demand therefor.
 
Section 8.6  Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Loans shall have been declared immediately due and payable
pursuant to Article VII, the Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Lender to or for
the credit or the account of the Borrower against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement and any other
Loan Documents held by the Lender, irrespective of whether or not the Lender
shall have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured; provided that such right of setoff
shall not apply to amounts which may be held in (i) trust accounts or (ii) asset
management accounts, including without limitation brokerage accounts, cash
management accounts or other money management or investment accounts of a
non-depository nature with the Lender. The rights of the Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which the Lender may have.



--------------------------------------------------------------------------------


 
Section 8.7  Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF ARIZONA
APPLICABLE TO CONTRACTS MADE AND TO BE ENFORCED ENTIRELY WITHIN THAT STATE.
 
Section 8.8  Waivers; Amendment.
 
(a)  No failure or delay of a party hereto in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the parties hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies which they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by a party therefrom shall in any event be effective unless the
same shall be permitted by Paragraph (b) of this Section and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on a party in any case shall entitle that party
to any other or further notice or demand in similar or other circumstances.
 
(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Lender.
 
Section 8.9  Interest Rate Limitation. Notwithstanding anything herein or in the
Note to the contrary, if at any time the applicable interest rate, together with
all fees and charges which are treated as interest under applicable law
(collectively, the "Charges"), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by the Lender, shall exceed the maximum lawful rate (the
"Maximum Rate") which may be contracted for, charged, taken, received or
reserved by the Lender in accordance with applicable law, the rate of interest
payable under the Note held by the Lender, together with all Charges payable to
the Lender, shall be limited to the Maximum Rate. Borrower hereby agrees to the
payment of interest with respect to the Loans and Borrowings under the Loans at
the respective applicable rates determined pursuant to this Agreement, in each
case as increased by any rate of interest resulting from any charges in the
nature of interest paid or payable in connection with the Loans, the Note and/or
this Agreement.
 
Section 8.10  Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relating to the subject
matter hereof. Any previous agreement among any of the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
 
Section 8.11  Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforce-ability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.



--------------------------------------------------------------------------------


 
Section 8.12  Counterparts and Signature Pages. This Agreement may be executed
in two or more counterparts, each of which shall constitute an original but all
of which when taken together shall constitute but one contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement. All parties hereto authorize the Lender to gather and attach
manually executed counterpart signature pages to counterpart copies of this
Agreement in order to constitute one or more counterparts bearing evidence of
manual execution by all parties.
 
Section 8.13  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
Section 8.14  Arbitration.
 
(a)  Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the loan and related Loan Documents which are the subject of this
Agreement and its negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests for additional credit.
 
(b)  Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Phoenix, Arizona selected by the American Arbitration Association ("AAA");
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the "Rules"). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
 
(c)  No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against personal property collateral; (ii) exercise self-help remedies relating
to collateral or proceeds of collateral such as setoff or repossession; or (iii)
obtain provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding. This exclusion does not constitute a waiver of
the right or obligation of any party to submit any dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sections (i), (ii) and (iii) of this paragraph.
 

--------------------------------------------------------------------------------


 
(d)  Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators selected according to the Rules; provided, however, that all three
arbitrators must actively participate in all hearings and deliberations. Each
arbitrator will be a neutral attorney licensed in the State of Arizona or a
neutral retired judge of the state or federal judiciary of Arizona, in either
case with a minimum of ten years experience in the substantive law applicable to
the subject matter of the dispute to be arbitrated. The arbitrator will
determine whether or not an issue is arbitratable and will give effect to the
statutes of limitation in determining any claim. In any arbitration proceeding
the arbitrator will decide (by documents only or with a hearing at the
arbitrator's discretion) any pre-hearing motions which are similar to motions to
dismiss for failure to state a claim or motions for summary adjudication. The
arbitrator shall resolve all disputes in accordance with the substantive law of
Arizona and may grant any remedy or relief that a court of such state could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award. The arbitrator shall also have the power to award
recovery of all costs and fees, to impose sanctions and to take such other
action as the arbitrator deems necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the Arizona Rules of Civil
Procedure or other applicable law. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.
 
(e)  Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date and within one hundred eighty
(180) days of the filing of the dispute with the AAA. Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.
 
(f)  Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.
 
(g)  Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.
 
(h)  Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within one hundred eighty (180) days of the filing of the dispute
with the AAA. No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.



--------------------------------------------------------------------------------


 
Section 8.15  Jurisdiction; Consent to Service of Process.
 
(a)  Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of Arizona State
court or Federal court of the United States of America sitting in Phoenix,
Arizona, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Arizona State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
its properties in the courts of any jurisdiction.
 
(b)  Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any Arizona State or Federal court sitting in Phoenix, Arizona.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
Section 8.16  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY (AMONG OTHER
THINGS) THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



--------------------------------------------------------------------------------


 
Section 8.17  Confidentiality. The Lender agrees to keep confidential (and to
cause its officers, directors, employees, agents and representatives to keep
confidential) the Information (as defined below), except that the Lender shall
be permitted to disclose Information (i) to such of its officers, directors,
employees, agents and representatives (including outside counsel) as need to
know such Information; (ii) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process, or requested by any
bank regulatory authority (provided that the Lender shall, except for
Information requested by any such bank regulatory authority, promptly notify the
Borrower (to the extent practicable and lawful, notice shall be given to the
Borrower before such disclosure is made so as to permit the Borrower to seek a
protective order) of the circumstances and content of each such disclosure and
shall request confidential treatment of any Information so disclosed); (iii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this Agreement, (B) becomes available to the Lender on a
non-confidential basis from a source other than the Borrower or its Affiliates,
or (C) was available to the Lender on a non-confidential basis prior to its
disclosure to the Lender by the Borrower or its Affiliates; or (iv) to the
extent the Borrower shall have consented to such disclosure in writing. As used
in this Section 8.17, as to the Lender, "Information" shall mean any financial
statements, materials, documents and other information that the Borrower or any
of its Affiliates may have furnished or may hereafter furnish to the Lender in
connection with this Agreement or any other materials prepared by any such
person from any of the foregoing.
 
IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.




KNIGHT TRANSPORTATION, INC., an Arizona
corporation
   
By: /s/ David Jackson                         
Name: David Jackson
Its: Chief Financial Officer
"Borrower"
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
By: /s/ Keri Tignini                         
Name: Keri Tignini
Its: Vice President
"Lender"


 





--------------------------------------------------------------------------------




Exhibits available upon request
 